 



Exhibit 10.2
UNITED DOMINION REALTY TRUST, INC.
1999 LONG-TERM INCENTIVE PLAN
FORM OF NOTICE OF PERFORMANCE CONTINGENT RESTRICTED STOCK AWARD

         
Participant’s Name and Address
  «FIRST» «LAST»          
 
  «ADDRESS»        
 
    «CITY», «STATE» «ZIP»        

     Depending upon the performance of United Dominion Realty Trust, Inc., a
Maryland corporation (the “Company”) during the Performance Period, you (the
“Participant”) have been granted the right (the “Award”) to receive and retain
0% to 116% of the target number of shares indicated below (the “Target Number of
Shares”) of the Company’s $0.01 par value common stock (“Common Stock”), subject
to the restrictions and the other terms and conditions set forth in this Notice
of Performance Contingent Restricted Stock Award (the “Notice”), the Company’s
1999 Long-Term Incentive Plan, as amended from time to time (the “Plan”), and
the Restricted Stock Award Agreement (the “Agreement”) attached hereto, as
follows. Unless otherwise defined herein, the terms defined in the Plan shall
have the same defined meanings in this Notice.

         
Target Number of Shares:
  «SHARES»  
 
     
Grant Date:
  «DATE»  
 
     
Aggregate Value of Target Number Of Shares as of Grant Date
  $«TARGETVALUE»  
 
     
Performance Period:
  One-year period beginning on January 1, 2006 and ending on December 31, 2006

1. Consideration.
     The Award has been issued to the Participant in consideration for continued
employment with the Company or a Parent or Subsidiary of the Company (a Parent
or Subsidiary hereinafter referred to as a “Related Entity”).
2. Grants of Common Stock.
     2.1 Grant of Initial Shares. On the Grant Date, the Company shall issue to
the Participant the Target Number of Shares of Common Stock (the “Initial
Shares”).
     2.2 Adjusted Number of Shares. As soon as practicable following the end of
the Performance Period (the “Determination Date”), the Compensation Committee
shall

 



--------------------------------------------------------------------------------



 



certify in writing the Company’s funds from operations (“FFO”) on a fully
diluted, per-share basis, and the Incremental Growth in FFO (as defined below).
On December 31, 2006 the actual number of shares earned will be determined based
on the Company’s FFO and Incremental Growth in FFO compared to the Peer Group
for calendar year 2006 as summarized in the following matrix:
Earned Award as a percent of target

                                                                               
         
 
    1.73       56 %     60 %     66 %     72 %     80 %     89 %     96 %    
102 %     109 %     116 %
 
    1.72       55 %     59 %     64 %     70 %     78 %     86 %     93 %     99
%     106 %     113 %
 
    1.71       54 %     58 %     63 %     69 %     76 %     84 %     90 %     96
%     103 %     109 %
 
    1.70       53 %     57 %     62 %     67 %     74 %     82 %     88 %     94
%     100 %     106 %
 
    1.69       53 %     56 %     60 %     66 %     72 %     80 %     85 %     91
%     96 %     102 %
 
    1.68       52 %     55 %     59 %     64 %     70 %     77 %     83 %     88
%     93 %     99 %
 
    1.67       52 %     54 %     58 %     63 %     68 %     75 %     80 %     85
%     90 %     95 %
 
    1.66       51 %     53 %     57 %     61 %     67 %     73 %     78 %     83
%     87 %     92 %
 
    1.65       51 %     53 %     56 %     60 %     65 %     71 %     76 %     80
%     85 %     89 %
 
    1.64       51 %     52 %     55 %     59 %     64 %     69 %     74 %     78
%     82 %     86 %
UDR FFO
    1.63       50 %     52 %     54 %     58 %     62 %     68 %     71 %     75
%     79 %     83 %
Per Share
    1.62       50 %     51 %     53 %     56 %     60 %     66 %     69 %     73
%     76 %     80 %
 
    1.61       0 %     51 %     53 %     55 %     59 %     64 %     67 %     70
%     74 %     77 %
 
    1.59       0 %     50 %     51 %     53 %     57 %     61 %     64 %     66
%     69 %     71 %
 
    1.58       0 %     0 %     51 %     53 %     55 %     59 %     62 %     64 %
    66 %     68 %
 
    1.57       0 %     0 %     50 %     52 %     54 %     58 %     60 %     62 %
    64 %     65 %
 
    1.56       0 %     0 %     0 %     51 %     53 %     56 %     58 %     59 %
    61 %     63 %
 
    1.55       0 %     0 %     0 %     50 %     52 %     55 %     56 %     58 %
    59 %     60 %
 
    1.54       0 %     0 %     0 %     0 %     51 %     54 %     55 %     56 %  
  57 %     58 %
 
    1.53       0 %     0 %     0 %     0 %     50 %     53 %     53 %     54 %  
  54 %     55 %
 
    1.52       0 %     0 %     0 %     0 %     0 %     51 %     52 %     52 %  
  52 %     53 %
 
    1.51       0 %     0 %     0 %     0 %     0 %     50 %     50 %     50 %  
  50 %     50 %
 
          0 th     15 th     25 th     35 th     45 th     55 th     65 th    
75 th     85 th     100 th  

UDR’s FFO Growth ranked against its peers (expressed in percentiles)
The actual number of shares earned, expressed as a percentage of the Target
Number of Shares, is based on the combined impact of FFO and the Company’s
Incremental Growth in FFO ranked against the Peer Group.
No shares will be earned for performance results below the designated thresholds
(i.e., if the Company’s FFO does not exceed $1.51 and Incremental Growth in FFO
ranked in the zero percentile among the Peer Group).
          (a) “Incremental Growth in FFO” shall mean a number stated as a
percentage equal to the product of (i) 100, multiplied by (ii) the quotient of
(A) the excess amount, if any, of the Company’s funds from operations during the
Performance Period,

 



--------------------------------------------------------------------------------



 



on a fully-diluted, per-share basis (determined by treating the aggregate number
of Initial Shares of all Participants that were issued during the Performance
Period as having vested), over the Company’s funds from operations during the
calendar year immediately prior to the Performance Period, on a fully-diluted,
per-share basis (determined by treating the aggregate number of Initial Shares
and Additional Shares, if any, of all Participants that were issued during or
with respect to the calendar year immediately prior to the Performance Period as
having vested), divided by (B) the Company’s funds from operations during the
calendar year immediately prior to the Performance Period, on a fully-diluted,
per-share basis (determined by treating the aggregate number of Initial Shares
and Additional Shares, if any, of all Participants that were issued during or
with respect to the calendar year immediately prior to the Performance Period as
having vested). The Compensation Committee, in its sole discretion, shall
determine whether any significant item(s) shall be included or excluded from the
calculation of Incremental Growth in FFO for the Performance Period and
calculate Incremental Growth in FFO for the Performance Period accordingly.
          (b) “Peer Group” shall mean: Apartment Investment & Management Co.;
Archstone-Smith Trust; AvalonBay Communities, Inc.; BRE Properties, Inc.; Camden
Property Trust; Equity Residential Properties Trust; Essex Property Trust, Inc.;
Home Properties, Inc.; Mid-America Apartment Communities, Inc.; Post Properties,
Inc.; and Town and Country Trust.
     2.3 Grant of Additional Shares. If the Adjusted Number of Shares is greater
than the Target Number of Shares, then, on the Determination Date, the Company
shall issue to the Participant additional shares of Common Stock (the
“Additional Shares”) equal to the excess of the Adjusted Number of Shares over
the Target Number of Shares. Notwithstanding any contrary provision of this
Notice, the Agreement and the Plan, (a) if the Participant’s employment with the
Company or a Related Entity is terminated on or prior to 5:00 p.m. Eastern Time
on the last day of the Performance Period for any reason, including death,
Disability or Retirement, he or she shall not be entitled to receive any
Additional Shares for the Performance Period (unless the Compensation Committee,
in its sole discretion, determines that the Participant is remaining in the
service of the Company or a Related Entity in any capacity of employee, director
or consultant), and (b) the number of Additional Shares to be granted to the
Participant shall be reduced to the extent that the aggregate Fair Market Value
of the Initial Shares, Additional Shares (determined as of the dates of grant of
the Initial Shares and Additional Shares, respectively), and any other Awards
(as defined in Section 3.1(a) of the Plan, but not including Options or SARs)
granted to the Participant during any one calendar year exceeds $1,000,000 (plus
any consideration paid by the Participant for such Awards).
     2.4 Forfeiture of Initial Shares.
          (a) If the Adjusted Number of Shares is less than the Target Number of
Shares, then, on the Determination Date, the number of Initial Shares equal to
the excess of the Target Number of Shares over the Adjusted Number of Shares
shall automatically be forfeited and deemed re-conveyed to the Company, and the
Company

 



--------------------------------------------------------------------------------



 



shall thereafter be the legal and beneficial owner of such Initial Shares and
shall have all rights and interest in or related thereto without further action
by the Participant. After the Determination Date, all references to “Initial
Shares” in this Notice and the Agreement shall be deemed to refer to the
remaining number of shares, if any, held in escrow for the Participant after
taking into account the forfeiture of shares as set forth in this
Section 2.4(a).
          (b) Notwithstanding any contrary provision of this Notice, the
Agreement or the Plan, if the Participant’s employment with the Company or a
Related Entity is terminated on or prior to 5:00 p.m. Eastern Time on the last
day of the Performance Period for any reason, other than death, Disability or
Retirement, all of the Initial Shares shall automatically be forfeited and
deemed re-conveyed to the Company on the Participant’s date of termination, and
the Company shall thereafter be the legal and beneficial owner of the Initial
Shares and shall have all rights and interest in or related thereto without
further action by the Participant (unless the Compensation Committee, in its
sole discretion, determines that the Participant is remaining in the service of
the Company or a Related Entity in any capacity of employee, director or
consultant).
          (c) The foregoing forfeiture provisions set forth in this Section 2.4
as to Initial Shares shall apply to the new capital stock or other property
(including cash paid other than as a regular cash dividend) received in exchange
for Initial Shares in consummation of any transaction described in Article 15 of
the Plan.
     2.5 Grants of Initial Shares and Additional Shares. The Initial Shares and
Additional Shares, if any, shall be granted as shares of Common Stock that are
subject to the restrictions and the other terms and conditions set forth in this
Notice, the Agreement and the Plan.
     2.6 Tax Withholding. The Participant (or his or her beneficiary, as
applicable) shall make appropriate arrangements with the Company or Related
Entity to satisfy any federal, state, local, or non-U.S. income tax withholding
requirements and Social Security or other employment tax withholding
requirements applicable to grants of the Initial Shares and Additional Shares,
if any. If no arrangements are made, the Company or Related Entity may provide,
at its discretion and without the consent of the Participant or his or her
beneficiary, for such withholding and tax payments as may be required,
including, without limitation, by reducing the number of Initial Shares and
Additional Shares, if any, by an amount equal to quotient of such tax divided by
the Fair Market Value of a share of Common Stock on the dates of grant of such
Initial Shares and Additional Shares, if any, respectively. The Participant
understands and agrees that the Company or a Related Entity shall treat grants
of the Initial Shares and Additional Shares, if any, as compensation for
services for tax purposes. The Participant agrees to refrain from filing an
election with the U.S. Internal Revenue Service under Section 83(b) of the Code
to include in gross income the amount of any compensation taxable in connection
with the receipt of the Initial Shares and Additional Shares, if any, and
acknowledges that such agreement is a condition to the grant by the Company of
the Award, the Initial Shares and Additional Shares, if any.

 



--------------------------------------------------------------------------------



 



3. Vesting and Forfeiture of Common Stock.
     3.1 Vesting Schedule. Subject to the Participant’s continued employment
with the Company or a Related Entity and other limitations set forth in this
Notice, the Agreement and the Plan, the Initial Shares and Additional Shares, if
any, held by or in escrow for the Participant will vest on the earliest to occur
of the following (the “Vesting Schedule”):
          (a) As to the following percentage of the Initial Shares and
Additional Shares, if any,
          (i) 1/4 of the Initial Shares and Additional Shares, if any, held by
or in escrow for the Participant shall vest on the day immediately following the
last day of the Performance Period,
          (ii) 1/4 of the Initial Shares and Additional Shares, if any, held by
or in escrow for the Participant shall vest on the first anniversary of the last
day of the Performance Period,
          (iii) 1/4 of the Initial Shares and Additional Shares, if any, held by
or in escrow for the Participant shall vest on the second anniversary of the
last day of the Performance Period; and
          (iv) 1/4 of the Initial Shares and Additional Shares, if any, held by
or in escrow for the Participant shall vest on the third anniversary of the last
day of the Performance Period.
          (b) On the date of termination of the Participant’s employment with
the Company or a Related Entity because of his or her death, Disability, or
Retirement, 100% of the Initial Shares and Additional Shares, if any, held by or
in escrow for the Participant shall vest;
          (c) On the date of a Change of Control that causes acceleration of
vesting of Awards under Section 14.10 of the Plan, 100% of the Initial Shares
and Additional Shares, if any, held by or in escrow for the Participant shall
vest; or
          (d) On any date specified by the Compensation Committee, the
percentage(s) of the Initial Shares and Additional Shares, if any, held by or in
escrow for the Participant specified by the Compensation Committee shall vest.
          For purposes of this Notice and the Agreement, the term “vest” shall
mean, with respect to Initial Shares and Additional Shares, if any, held by or
in escrow for the Participant that such Initial Shares and Additional Shares are
no longer subject to forfeiture to the Company. Initial Shares and Additional
Shares, if any, held by or in escrow for the Participant that have not vested
are deemed “Restricted Shares.” If the Participant would become vested in a
fraction of a

 



--------------------------------------------------------------------------------



 



Restricted Share, such Restricted Share shall not vest until the Participant
becomes vested in the entire share.
     3.2 Forfeiture of Restricted Shares. Vesting shall cease upon the date of
termination of the Participant’s continued employment with the Company or a
Related Entity for any reason, other than death, Disability or Retirement
(unless the Compensation Committee, in its sole discretion, determines that the
Participant is remaining in the service of the Company or a Related Entity in
any capacity of employee, director or consultant). In the event the
Participant’s continued employment with the Company or a Related Entity is
terminated for any reason, other than death, Disability or Retirement, any
Restricted Shares held by or in escrow for the Participant immediately following
such termination of employment shall be deemed re-conveyed to the Company and
the Company shall thereafter be the legal and beneficial owner of the Restricted
Shares and shall have all rights and interest in or related thereto without
further action by the Participant (unless the Compensation Committee, in its
sole discretion, determines that the Participant is remaining in the service of
the Company or a Related Entity in any capacity of employee, director or
consultant). The foregoing forfeiture provisions set forth in this Section 3.2
as to Restricted Shares shall apply to the new capital stock or other property
(including cash paid other than as a regular cash dividend) received in exchange
for Restricted Shares in consummation of any transaction described in Article 15
of the Plan.
     IN WITNESS WHEREOF, the Company and the Participant have executed this
Notice and agree that the Award is to be governed by the terms and conditions of
this Notice, the Agreement and the Plan.

                  UNITED DOMINION REALTY TRUST, INC.    
 
           
 
  By:    
 
 
 
   
 
  Name: Thomas W. Toomey    
 
  Title: Chief Executive Officer & President    

THE PARTICIPANT ACKNOWLEDGES AND AGREES THAT VESTING OF THE INITIAL SHARES AND
ADDITIONAL SHARES, IF ANY, SHALL OCCUR, IF AT ALL, ONLY DURING THE PERIOD OF THE
PARTICIPANT’S CONTINUOUS EMPLOYMENT WITH THE COMPANY OR A RELATED ENTITY (NOT
THROUGH THE ACT OF BEING HIRED OR BEING GRANTED THIS AWARD, THE INITIAL SHARES
AND ADDITIONAL SHARES, IF ANY, HEREUNDER). THE PARTICIPANT FURTHER ACKNOWLEDGES
AND AGREES THAT NOTHING IN THIS NOTICE, THE AGREEMENT, NOR IN THE PLAN, SHALL
CONFER UPON THE PARTICIPANT ANY RIGHT WITH RESPECT TO CONTINUATION OF THE
PARTICIPANT’S EMPLOYMENT WITH THE COMPANY OR A RELATED ENTITY, NOR SHALL IT
INTERFERE IN ANY WAY WITH THE PARTICIPANT’S RIGHT OR THE COMPANY’S OR A RELATED
ENTITY’S RIGHT TO TERMINATE THE PARTICIPANT’S EMPLOYMENT WITH THE COMPANY OR

 



--------------------------------------------------------------------------------



 



RELATED ENTITY AT ANY TIME, WITH OR WITHOUT CAUSE, AND WITH OR WITHOUT NOTICE.
THE PARTICIPANT ACKNOWLEDGES THAT UNLESS THE PARTICIPANT HAS A WRITTEN
EMPLOYMENT AGREEMENT WITH THE COMPANY OR A RELATED ENTITY TO THE CONTRARY, THE
PARTICIPANT’S STATUS IS AT WILL. THE PARTICIPANT AGREES TO REFRAIN FROM FILING
AN ELECTION WITH THE U.S. INTERNAL REVENUE SERVICE UNDER SECTION 83(B) OF THE
CODE TO INCLUDE IN GROSS INCOME THE AMOUNT OF ANY COMPENSATION TAXABLE IN
CONNECTION WITH THE RECEIPT OF THE INITIAL SHARES AND ADDITIONAL SHARES, IF ANY,
AND ACKNOWLEDGES THAT SUCH AGREEMENT IS A CONDITION TO THE GRANT BY THE COMPANY
OF THIS AWARD, THE INITIAL SHARES AND ADDITIONAL SHARES, IF ANY.
     The Participant acknowledges receipt of a copy of the Plan and the
Agreement and represents that he or she is familiar with the terms and
provisions thereof, and hereby accepts the Award subject to all of the terms and
provisions hereof and thereof. The Participant has reviewed this Notice, the
Agreement and the Plan in their entirety, has had an opportunity to obtain the
advice of counsel prior to executing this Notice and fully understands all
provisions of this Notice, the Agreement and the Plan. The Participant hereby
agrees that all disputes arising out of or relating to this Notice, the
Agreement and the Plan shall be resolved in accordance with Section 15 of the
Agreement. The Participant further agrees to notify the Company upon any change
in the residence address indicated in this Notice.

     
Dated:                                    
  Signed:                                                             
 
               «FIRST» «LAST»

 



--------------------------------------------------------------------------------



 



RESTRICTED STOCK AWARD AGREEMENT
under the
UNITED DOMINION REALTY TRUST, INC.
1999 LONG-TERM INCENTIVE PLAN

           
Grantee:
  «Grantee»              
 
       
Number of Shares:
  «NumberOfShares»              
 
       
Date of Grant:
  «DateOfGrant»              
 
       
Value as of Grant Date:
  $«PerShareValue» per share            

     1. Grant of Shares. United Dominion Realty Trust, Inc. (the “Company”)
hereby grants to the Grantee named above (the “Grantee”), as additional
compensation for services to be rendered, and subject to the restrictions and
the other terms and conditions set forth in the Company’s 1999 Long-Term
Incentive Plan (the “Plan”) and in this Restricted Stock Award Agreement (this
“Agreement”), the number of shares indicated above of the Company’s $0.01 par
value common stock (the “Shares”). Capitalized terms used herein and not
otherwise defined shall have the meanings assigned such terms in the Plan.
     2. Vesting of Restricted Stock. Unless the exerciseability of this
Agreement is accelerated in accordance with Article 14 of the Plan, 100% of the
Shares subject to this Agreement shall vest (become exercisable) under the
following terms: 1/4 of the Shares shall vest on «VestingDate1»; 1/4 of the
Shares shall vest on «VestingDate2»; 1/4 of the Shares shall vest on
«VestingDate3»; and the remaining 1/4 of the Shares shall vest on
«VestingDate4».
     3. Restrictions. The Shares are subject to each of the following
restrictions. “Restricted Shares” means those Shares that are subject to the
restrictions imposed hereunder which restrictions have not then expired or
terminated. Restricted Shares may not be sold, transferred, exchanged, assigned,
pledged, hypothecated or otherwise encumbered. If the Grantee’s employment with
the Company or any Parent or Subsidiary terminates for any reason other than as
set forth in paragraph (a) or (b) of Section 4 hereof, then the Grantee shall
forfeit all of the Grantee’s right, title and interest in and to the Restricted
Shares as of the date of employment termination and such Restricted Shares shall
be re-conveyed to the Company without further consideration or any act or action
by the Grantee.
     The restrictions imposed under this Section 3 shall apply to all shares of
the Company’s stock or other securities issued with respect to Restricted Shares
hereunder in connection with any merger, reorganization, consolidation,
re-capitalization, stock dividend or other change in corporate structure
affecting the common stock of the Company.

 



--------------------------------------------------------------------------------



 



     4. Expiration and Termination of Restrictions. The restrictions imposed
under Section 3 will expire on the earliest to occur of the following:
     (a) On the date of termination of the Grantee’s employment with the Company
or any Parent or Subsidiary because of his or her death or Disability; or
     (b) On the date specified by the Committee or as otherwise established in
the Plan in the event of an acceleration of vesting under Section 14 of the Plan
(including, without limitation, upon the occurrence of a Change in Control, as
defined in the Plan).
     5. Delivery of Shares. The Shares will be registered in the name of the
Grantee as Restricted Stock and may be held by the Company prior to the lapse of
the restrictions thereon as provided in Section 4 hereof (the “Restricted
Period”). Any certificate for Shares issued during the Restricted Period shall
be registered in the name of the Grantee and shall bear a legend in
substantially the following form:
THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED HEREBY ARE SUBJECT TO THE
TERMS AND CONDITIONS (INCLUDING FORFEITURE AND RESTRICTIONS AGAINST TRANSFER)
CONTAINED IN A RESTRICTED STOCK AWARD AGREEMENT DATED «DateOfAgreement» BETWEEN
THE REGISTERED OWNER OF THE SHARES REPRESENTED HEREBY AND UNITED DOMINION REALTY
TRUST, INC. RELEASE FROM SUCH TERMS AND CONDITIONS SHALL BE MADE ONLY IN
ACCORDANCE WITH THE PROVISIONS OF SUCH AGREEMENT, COPIES OF WHICH ARE ON FILE IN
THE OFFICE OF UNITED DOMINION REALTY TRUST, INC.
     If requested, the Grantee shall deposit with the Company, a stock power, or
powers, executed in blank and sufficient to re-convey the Restricted Shares to
the Company upon termination of the Grantee’s employment during the Restricted
Period, in accordance with the provisions of this Agreement. Stock certificates
shall be delivered to the Grantee as soon as practicable after the lapse of the
restrictions on the Shares, but delivery may be postponed for such period as may
be required for the Company with reasonable diligence to comply if deemed
advisable by the Company, with registration requirements under the 1933 Act,
listing requirements under the rules of any stock exchange, and requirements
under any other law or regulation applicable to the issuance or transfer of the
Shares.
   6. Voting and Dividend Rights. The Grantee, as beneficial owner of the
Shares, shall have full voting rights with respect to the Shares and shall
receive dividends on the Shares during the Restricted Period. Dividends on the
Shares are not eligible for participation in the Company’s Dividend Reinvestment
Plan during the Restricted Period.

 



--------------------------------------------------------------------------------



 



     7. Restrictions on Transfer and Pledge. The Restricted Shares may not be
pledged, encumbered, or hypothecated to or in favor of any party other than the
Company or a Parent or Subsidiary, or be subject to any lien, obligation, or
liability of the Grantee to any other party other than the Company or a Parent
or Subsidiary. The Restricted Shares are not assignable or transferable by the
Grantee other than by will or the laws of descent and distribution.
     8. Changes in Capital Structure. In the event a stock dividend is declared
upon the Stock, the shares of Stock then subject to this Agreement shall be
increased proportionately. In the event the Stock shall be changed into or
exchanged for a different number or class of shares of stock or securities of
the Company or of another corporation, whether through reorganization,
re-capitalization, reclassification, share exchange, stock split-up, combination
of shares, merger or consolidation, there shall be substituted for each such
share of Stock then subject to this Agreement the number and class of shares
into which each outstanding share of Stock shall be so exchanged, or there shall
be made such other equitable adjustment as the Committee shall approve.
     9. Stop Transfer Notices. In order to ensure compliance with the
restrictions on transfer set forth in this Agreement or the Plan, the Company
may issue appropriate “stop transfer” instructions to its transfer agent, if
any, and, if the Company transfers its own securities, it may make appropriate
notations to the same effect in its own records.
     10. Refusal to Transfer. The Company shall not be required (a) to transfer
on its books any Restricted Shares that have been sold or otherwise transferred
in violation of any of the provisions of this Agreement or (b) to treat as owner
of such Restricted Shares or to accord the right to vote or pay dividends to any
purchaser or other transferee to whom such Restricted Shares shall have been so
transferred.
     11. No Right of Continued Employment. Nothing in this Agreement shall
interfere with or limit in any way the right of the Company or any Parent or
Subsidiary to terminate the Grantee’s employment at any time, nor confer upon
the Grantee any right to continue in the employ of the Company or any Parent or
Subsidiary.
     12. Payment of Taxes. The Grantee will, no later than the date as of which
any amount related to the Shares first becomes includable in the Grantee’s gross
income for federal income tax purposes, pay to the Company, or make other
arrangements satisfactory to the Committee regarding payment of, any federal,
state and local taxes of any kind required by law to be withheld with respect to
such amount. The obligations of the Company under this Agreement will be
conditional on such payment or arrangements, and the Company, and, where
applicable, its Subsidiaries will, to the extent permitted by law, have the
right to deduct any such taxes from any payment of any kind otherwise due to the
Grantee.
     13. Grantee’s Covenant. The Grantee hereby agrees to use his best efforts
to provide services to the Company in a workmanlike manner and to promote the
Company’s interests.

 



--------------------------------------------------------------------------------



 



     14. Amendment. The Committee may amend, modify or terminate this Agreement
without approval of the Grantee; provided, however, that such amendment,
modification or termination shall not, without the Grantee’s consent, reduce or
diminish the value of this award determined as if it had been fully vested on
the date of such amendment or termination.
     15. Plan Controls. The terms contained in the Plan are incorporated into
and made a part of this Agreement and this Agreement shall be governed by and
construed in accordance with the Plan. In the event of any actual or alleged
conflict between the provisions of the Plan and the provisions of this
Agreement, the provisions of the Plan shall be controlling and determinative.
     16. Successors. This Agreement shall be binding upon any successor of the
Company, in accordance with the terms of this Agreement and the Plan.
     17. Severability. If anyone or more of the provisions contained in this
Agreement is invalid, illegal or unenforceable, the other provisions of this
Agreement will be construed and enforced as if the invalid, illegal or
unenforceable provision had never been included.
     18. Notice. Notices and communications under this Agreement must be in
writing and either personally delivered or sent by registered or certified
United States mail, return receipt requested, postage prepaid. Notices to the
Company must be addressed to:
United Dominion Realty Trust, Inc.
1745 Shea Center Dr., Suite 200
Highlands Ranch, Colorado 80129
Attn: Corporate Secretary
or any other address designated by the Company in a written notice to the
Grantee. Notices to the Grantee will be directed to the address of the Grantee
then currently on file with the Company, or at any other address given by the
Grantee in a written notice to the Company.
     19. Dispute Resolution. The provisions of this Section 19 shall be the
exclusive means of resolving disputes arising out of or relating to the Plan and
this Agreement. The Company, the Grantee, and the Grantee’s assignees (the
“parties”) shall attempt in good faith to resolve any disputes arising out of or
relating to the Plan and this Agreement by negotiation between individuals who
have authority to settle the controversy. Negotiations shall be commenced by
either party by notice of a written statement of the party’s position and the
name and title of the individual who will represent the party. Within thirty
(30) days of the written notification, the parties shall meet at a mutually
acceptable time and place, and thereafter as often as they reasonably deem
necessary, to resolve the dispute. If the dispute has not been resolved by
negotiation, the parties agree that any suit, action, or proceeding arising out
of or relating to the Plan or this Agreement shall be brought in the United
States District Court for the District of Colorado (or should such court lack
jurisdiction to hear such action, suit or proceeding, in a state court in
Colorado) and that the parties shall submit to the jurisdiction of such court.
The parties irrevocably waive, to the fullest extent permitted by law, any
objection the party may have to the laying of venue for any such suit, action or
proceeding brought in such court. THE PARTIES ALSO EXPRESSLY WAIVE ANY

 



--------------------------------------------------------------------------------



 



RIGHT THEY HAVE OR MAY HAVE TO A JURY TRIAL OF ANY SUCH SUIT, ACTION OR
PROCEEDING. If any one or more provisions of this Section 19 shall for any
reason be held invalid or unenforceable, it is the specific intent of the
parties that such provisions shall be modified to the minimum extent necessary
to make it or its application valid and enforceable.
     IN WITNESS WHEREOF, the Company and the Grantee have executed this
Agreement and agree that the Shares are to be governed by the terms and
conditions of this Agreement and the Plan.

                  UNITED DOMINION REALTY TRUST, INC.    
 
           
 
  By:    
 
 
 
   
 
  Name: Thomas W. Toomey    
 
  Title: Chief Executive Officer & President    

The Grantee acknowledges receipt of a copy of the Plan and this Agreement and
represents that he or she is familiar with the terms and provisions thereof, and
hereby accepts the Shares subject to all of the terms and provisions hereof and
thereof. The Grantee has reviewed this Agreement and the Plan in their entirety,
has had an opportunity to obtain the advice of counsel prior to executing this
Agreement and fully understands all provisions of this Agreement and the Plan.
The Grantee hereby agrees that all disputes arising out of or relating to this
Agreement and the Plan shall be resolved in accordance with Section 19 of this
Agreement. The Grantee further agrees to notify the Company upon any change in
the residence address indicated in this Agreement.

         
 
  GRANTEE:    
 
       
 
 
 
 
 
  «Grantee»

 